MEMORANDUM OF DECISION.
Defendants appeal from the denial of their motion for relief (M.R.Civ.P. 60(b)(6)) from an order requiring that they pay the costs of a survey performed in connection with litigation concerning a right of way. Rule 60(b)(6) requires a showing of injustice in the original order and the ruling of the Superior Court is reviewable only for an abuse of discretion. See Merrill v. Merrill, 449 A.2d 1120, 1125 (Me.1982). We find no abuse of discretion on the record before us.
The entry is:
Judgment affirmed.
All concurring.